                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                          NO. 5:17-CT-3262-FL



    JESSE THOMPSON,                                 )
                                                    )
                             Plaintiff,             )
                                                    )
            v.                                      )                         ORDER
                                                    )
    DAVID HARTSFIELD, DAVID SCOTT,                  )
    CYNTHIA JENKINS PITTMAN,                        )
    MICHAEL COLLINS, SEAN DILLARD,                  )
    MONICA BOND, and JAMES VAUGHN,                  )
                                                    )
                             Defendants.1           )



        This matter is before the court on defendants’ motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56 (DE 30). Plaintiff did not respond to the motion and in this

posture the issues raised are ripe for ruling. For the reasons that follow, the court grants the

motion.

                                    STATEMENT OF THE CASE

          Plaintiff, a state inmate proceeding pro se, commenced this action by filing complaint on

November 14, 2017, asserting claims for violations of his civil rights pursuant to 42 U.S.C. § 1983.

Plaintiff alleges defendants David Hartsfield (“Hartsfield”), David Scott (“Scott”), Cynthia

Jenkins Pittman (“Jenkins-Pittman”), Michael Collins (“Collins”), Sean Dillard (“Dillard”),

Monica Bond (“Bond”), and James Vaughn (“Vaughn”) violated his rights under the Eighth and

Fourteenth Amendments to the United States Constitution by instituting and prosecuting false


1
        The court dismissed formerly named defendant Reginald Mewborn by separate order entered June 13, 2018.



           Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 1 of 11
disciplinary charges against him.            Plaintiff seeks compensatory and punitive damages, and

injunctive relief directing defendants to expunge the disciplinary conviction and transfer him to a

lower custody correctional facility.

         On June 13, 2018, the court conducted its frivolity review of the complaint and allowed

the action to proceed. Defendants filed answer on October 2, 2018. The following day, the court

entered initial order regarding planning and scheduling, and appointed North Carolina Prisoner

Legal Services, Inc. (“NCPLS”) to assist plaintiff in discovery. On October 25, 2018, the court

entered final case management order governing discovery and dispositive motions practice. The

parties completed discovery on or about June 4, 2019. That same day, the court granted NCPLS’s

motion to withdraw from representing plaintiff in this action.

         On November 6, 2019, defendants filed the instant motion for summary judgment. In

support, defendants rely upon memorandum of law, statement of material facts, and appendix of

exhibits thereto, comprising the following: 1) declaration of defendant Hartsfield; 2) video footage

taken on March 21, 2017 (“Hartsfield Decl. Ex. A”); 3) North Carolina Department of Public

Safety (“NCDPS”) offender public information regarding plaintiff (“Hartsfield Decl. Ex. B”); 4)

official records of plaintiff’s disciplinary infractions (“Hartsfield Decl. Ex. C”); 5) declaration of

defendant Dillard; 6) NCDPS Inmate Disciplinary Procedures Policy (“Dillard Decl. Ex. A”); 7)

incident report (“Dillard Decl. Ex. B”); and 8) disciplinary report and related disciplinary records

(“Dillard Decl. Ex. C”). Plaintiff did not respond to the motion.

                                      STATEMENT OF THE FACTS

         The undisputed facts may be summarized as follows.2 Plaintiff is an inmate in NCDPS


2
          As noted, plaintiff did not respond to defendants’ motion for summary judgment or file verified complaint in
this action. The court therefore draws the factual background from defendants’ undisputed submissions.
                                                          2




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 2 of 11
custody, who was housed at the Caledonia Correctional Institution (“Caledonia C.I.”) during the

relevant time period. (Defs’ SOMF (DE 32) ¶ 1; Dillard Decl. (DE 33-5) ¶ 4). Defendant Dillard

was the disciplinary hearing officer assigned to plaintiff’s disciplinary proceedings, and defendant

Hartsfield was a correctional officer at the Caledonia C.I. during the relevant time period. (Defs’

SOMF (DE 32) ¶¶ 5-6).

       On March 21, 2017, correctional staff observed a vehicle pull onto the Caledonia C.I.

parking lot, stop for a few minutes near a dumpster, and then drive away. (Defs’ SOMF (DE

32) ¶ 7; Dillard Decl. (DE 33-5) ¶ 6). After the vehicle left, correctional staff searched the

dumpster and discovered garbage bags containing contraband, including cell phones, cigarettes,

tobacco, lighters, rolling papers, a box of “Just for Men” hair color, marijuana, and cocaine.

(Defs’ SOMF (DE 32) ¶ 8; Dillard Decl. (DE 33-5) ¶ 6).

       The following morning, defendant Hartsfield observed plaintiff approach the dumpster,

deposit a garbage bag therein, and search the dumpster and surrounding area. (Defs’ SOMF (DE

32) ¶ 9; Hartsfield Decl. (DE 33-1) ¶¶ 4-15). Plaintiff’s behavior was captured on a video

recording. (Defs’ SOMF (DE 32) ¶ 11; Hartsfield Decl. Ex. A (DE 33-2)). Plaintiff was not

authorized to be in the area where the dumpsters were located, and he was the first inmate to search

the dumpster after the contraband was deposited. (See Defs’ SOMF (DE 32) ¶ 14; Hartsfield

Decl. (DE 33-1) ¶¶ 2-14).

       Based on the foregoing events, plaintiff was charged with attempting to manufacture,

possess, introduce, sell or use any unauthorized controlled substance, unauthorized intoxicant or

alcoholic beverage, or possess associated paraphernalia, and attempt to possess or use any type of

recording device or communication device, including a cell phone, in violation of NCDPS


                                                 3




          Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 3 of 11
Disciplinary Rules A99, A12, and A16. (Defs’ SOMF (DE 32) ¶ 23; Dillard Decl. Exs. A and C

(DE 33-6, 33-8)). Plaintiff also was charged with attempting to possess any tobacco products,

paraphernalia, or unauthorized lighters, in violation of NCDPS Disciplinary Rules B99 and B19.

(Defs’ SOMF (DE 32) ¶ 23; Dillard Decl. Exs. A and C (DE 33-6, 33-8)).

         On April 9, 2017, plaintiff signed a notice of rights document explaining his rights to 24

hours advance written notice of the charges, to have evidence gathered on his behalf, to present

evidence or witness testimony, and to staff member assistance at the hearing. (Dillard Decl. Ex.

C (DE 33-8) at 27).3 On April 12, 2017, defendant Dillard reviewed the disciplinary package and

ordered reinvestigation to obtain more specific information about the contraband. (Defs’ SOMF

(DE 32) ¶ 22; Dillard Decl. Ex. C (DE 33-8)).

         Defendant Dillard convened the disciplinary hearing on April 27, 2017. (Dillard Decl.

Ex. C (DE 33-8) at 11). Defendant Dillard informed plaintiff of the charges, his rights during the

disciplinary hearing, and his appellate rights. (Id. at 11). Plaintiff pleaded not guilty, waived his

right to 24 hours written notice of the charges, and did not request live witnesses or staff assistance.

(Id. at 11, 13). Defendant Dillard considered plaintiff’s written statement and testimony during

the hearing, the video surveillance evidence, the reporting party’s statement, the investigating

officer’s report, and statements of third-party witnesses. (Id. at 11-12). At the conclusion of the

hearing, defendant Dillard found plaintiff guilty of the disciplinary offenses described above. (Id.

at 12). Plaintiff was provided a written record of the hearing describing the evidence defendant

Dillard relied on to convict plaintiff, appeal form, and copy of the punishments imposed. (Id.).



3
         Unless otherwise specified, page numbers specified in citations to the record in this order refer to the page
number of the document designated in the court’s electronic case filing (ECF) system, and not to page numbering, if
any, specified on the face of the underlying document.
                                                          4




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 4 of 11
Plaintiff was punished as follows for the A99 conviction: 1) 60 days segregation; 2) 40 days loss

of good time credits; 3) 50 hours extra duty; 4) 180 days suspension of privileges; and 5) six

months limited draw. (Id. at 9-10). For the B99 conviction, plaintiff received: 1) 30 days loss of

good time credits; 2) 40 hours extra duty; and 3) 120 days suspension of privileges. (Id.).

Defendant Bond, an NCDPS administrator, upheld plaintiff’s punishment on appeal. (Id. at 1,

58).

                                           DISCUSSION

A.      Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986) (internal quotation

omitted).

       Only disputes between the parties over facts that might affect the outcome of the case

properly preclude entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (holding that a factual dispute is “material” only if it might affect the outcome

of the suit and “genuine” only if there is sufficient evidence for a reasonable jury to return a verdict

for the non-moving party). “[A]t the summary judgment stage the [court’s] function is not [itself]


                                                   5




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 5 of 11
to weigh the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. In determining whether there is a genuine issue for trial,

“evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

[non-movant’s] favor.” Id. at 255; see United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(“On summary judgment the inferences to be drawn from the underlying facts contained in

[affidavits, attached exhibits, and depositions] must be viewed in the light most favorable to the

party opposing the motion.”).

        Nevertheless, “permissible inferences must still be within the range of reasonable

probability, . . . and it is the duty of the court to withdraw the case from the [factfinder] when the

necessary inference is so tenuous that it rests merely upon speculation and conjecture.” Lovelace

v. Sherwin–Williams Co., 681 F.2d 230, 241 (4th Cir. 1982) (quotations omitted).                            Thus,

judgment as a matter of law is warranted where “the verdict in favor of the non-moving party

would necessarily be based on speculation and conjecture.” Myrick v. Prime Ins. Syndicate, Inc.,

395 F.3d 485, 489 (4th Cir. 2005). By contrast, when “the evidence as a whole is susceptible of

more than one reasonable inference, a [triable] issue is created,” and judgment as a matter of law

should be denied. Id. at 489–90.

B.      Analysis

        Plaintiff alleges defendants violated his rights under the Fourteenth Amendment’s Due

Process Clause4 by conducting a “biased and prejudiced” disciplinary hearing and convicting him

of attempting to introduce contraband into his correctional facility despite video evidence showing


4
         Plaintiff also asserts defendants violated his rights under the Eighth Amendment to the United States
Constitution. As discussed herein, plaintiff’s challenges to his disciplinary proceeding are analyzed under the
Fourteenth Amendment. Plaintiff’s complaint fails to allege a violation of plaintiff’s Eighth Amendment rights. See
Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008); Strickler v. Waters, 989 F.2d 1375, 1379 (4th Cir. 1993).
                                                        6




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 6 of 11
his innocence. (Compl. (DE 1) ¶¶ 17, 41-42). Plaintiff further alleges that defendant Hartsfield

violated his due process rights by changing his statement about the incident, and that defendants

Hartsfield, Scott, Collins, Vaughn and Jenkins-Pittman selectively prosecuted him. (Id. ¶¶ 40,

43).

       Defendants assert the defense of qualified immunity as to plaintiff’s claims for monetary

damages. Government officials are entitled to qualified immunity from civil damages so long as

“their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In other

words, a government official is entitled to qualified immunity when: 1) the plaintiff has not

demonstrated a violation of a constitutional right, or 2) the court concludes that the right at issue

was not clearly established at the time of the official’s alleged misconduct. Booker v. S.C. Dep’t

of Corr., 855 F.3d 533, 538 (4th Cir. 2017).

       The court first considers whether plaintiff has established a constitutional violation. The

Due Process Clause of the Fourteenth Amendment mandates several procedural safeguards before

an inmate may be punished for violating prison disciplinary rules with the loss of a protected liberty

interest. Wolff v. McDonnell, 418 U.S. 539, 557-58 (1974). Under the Wolff standard, an

inmate is entitled to the following: 1) written notice of the charges at least 24 hours in advance

of the hearing; 2) a written statement by the fact finders as to the evidence relied on and reasons

for disciplinary action; and 3) the right to call witnesses and present documentary evidence in his

defense when permitting him to do so will not be unduly hazardous to institutional safety or

correctional goals. Id. at 564-66; see also Lennear v. Wilson, 937 F.3d 257, 268 (4th Cir. 2019).

       Decisions by a disciplinary board pass scrutiny under the Due Process Clause if there is


                                                  7




          Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 7 of 11
some evidence in the record to support the conclusions. Superintendent, Massachusetts Corr.

Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985). Federal courts will not review the accuracy of

the board’s fact finding de novo or for clear error, and determining whether the standard is satisfied

does not require examination of the entire record or weighing of evidence. See Baker v. Lyles,

904 F.2d 925, 932 (4th Cir. 1990). Rather, “[a]s long as the record is ‘not so devoid of evidence

that the findings of the disciplinary board were without support or otherwise arbitrary,’ courts need

not grant . . . relief on this ground.” Tyler v. Hooks, 945 F.3d 159, 170 (4th Cir. 2019) (quoting

Hill, 472 U.S. at 457).          Finally, the disciplinary decision must be made by an impartial

adjudicator. Wolff, 418 U.S. at 570-71.

         As a threshold issue, defendants argue that Wolff and its progeny do not apply where

plaintiff has failed to submit competent summary judgment evidence5 that he was deprived of a

protected liberty interest. A prisoner is entitled to procedural due process protections in a prison

disciplinary proceeding if the punishment either alters “the duration of an inmate’s sentence,” or

causes an “atypical and significant hardship on the inmate[] in relation to the ordinary incidents of

prison life.” Sandin v. Conner, 515 U.S. 472, 484, 487 (1995); see Henderson v. Simms, 223 F.3d

267, 274 (4th Cir. 2000). Although plaintiff was punished by removal of 70 days of good time

credit, (see Dillard Decl. Ex. C (DE 33-8) at 9-10), the removal of good time credit does not affect

the duration of plaintiff’s life sentence.6 See Waddell v. Dep’t of Corr., 680 F.3d 384, 394-95


5
        Plaintiff’s unverified complaint is not competent summary judgment evidence. See Williams v. Griffin, 952
F.2d 820, 823 (4th Cir. 1991). The court previously notified plaintiff that his response to the motion for summary
judgment must include verified evidence such as affidavits, declarations, or similar admissible evidence. (Roseboro
Notice (DE 34)).
6
         Plaintiff alleges that his disciplinary conviction may affect his parole eligibility. Plaintiff, however, was
recently granted conditional parole release, and the disciplinary conviction did not impact the Parole Commission’s
decision. (Defs. SOMF (DE 32) ¶¶ 28-30); see also Local Civil Rule 56.1(a)(2) (“Each numbered paragraph in the
moving party’s statement of material facts will be deemed admitted for purposes of the motion [for summary
                                                          8




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 8 of 11
(4th Cir. 2012). Plaintiff also fails to submit verified evidence establishing he was subject to an

atypical and significant hardship in relation to the ordinary incidents of prison life. Accordingly,

plaintiff has failed to establish he was deprived of a protected liberty interest.

        Even assuming plaintiff established deprivation of a protected liberty interest, defendants

have satisfied their burden of showing the absence of a genuine dispute of fact with respect to the

alleged due process violations. With the exception of the video surveillance evidence, discussed

below, the undisputed evidence demonstrates plaintiff was provided (or knowingly waived) all the

procedural safeguards mandated by Wolff. (See Dillard Decl. Ex. C (DE 33-8) at 9-13, 27).

Plaintiff also does not contest defendants’ evidence that the disciplinary proceedings were

conducted by an impartial adjudicator, or that the findings were support by some evidence in the

record. (See Dillard Decl. (DE 33-5) ¶¶ 5, 8; Dillard Decl. Ex. A (DE 33-6) § 0205(j)(2);

Hartsfield Decl. (DE 33-1) ¶¶ 3-14 (describing evidence against plaintiff); Hartsfield Decl. Ex. A

(DE 33-2) (video recording of incident)).

        Plaintiff’s principal allegation is defendants failed to review video evidence showing he

did not commit the alleged disciplinary infractions.7 The United States Court of Appeals for the

Fourth Circuit has held that inmates enjoy a “qualified right of access” to video evidence during

inmate disciplinary proceedings when a protected liberty interest is at stake. Lennear, 937 F.3d

at 270. However, failure to comply with this requirement is subject to harmless error review,

which in this context requires determining whether the “excluded evidence could have ‘aided’ the



judgment] unless it is specifically controverted by a correspondingly numbered paragraph in the opposing
statement.”).
7
         As discussed above, plaintiff failed to submit any competent evidence supporting his remaining allegations
that he was selectively prosecuted, that defendant Hartfield unfairly changed his witness statement, and that the
disciplinary proceeding was biased and prejudiced.
                                                        9




            Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 9 of 11
inmate’s defense.” Id. at 277 (quoting Grossman v. Bruce, 447 F.3d 801, 805 (10th Cir. 2006)).

        Having reviewed the video, and in the absence of any verified evidence or argument from

plaintiff regarding this issue, the court finds the alleged failure to disclose the video evidence was

harmless. The recording clearly shows plaintiff (and only plaintiff) searching the area where the

contraband was deposited.         When considered in conjunction with defendant Hartsfield’s

undisputed testimony that plaintiff was not authorized to be near the dumpster at the time, and that

plaintiff was the first person to search the dumpster following delivery of the contraband, the video

evidence would not have aided plaintiff’s defense. See id. at 277 (stating district court may

review the video evidence to determine whether failure to disclose the evidence is harmless).

        Furthermore, with respect to plaintiff’s claims for monetary damages, defendants are

entitled to qualified immunity because the right to view the video evidence was not clearly

established at the time of the alleged misconduct in March 2017. Lennear was decided on August

23, 2019, and established “for the first time in this circuit that inmates . . . have a qualified right to

obtain and compel consideration of video surveillance evidence” in a prison disciplinary

proceeding where a liberty interest is in issue. Id. at 273-74; see also Tyler, 945 F.3d at 169

(holding that Lennear applied Wolff in a new context and thus did not represent a statement of

“clearly established Federal law” for purposes of habeas review under 28 U.S.C. § 2254).

Additionally, prior to Lennear, “courts across the country had found no violation of prisoners’ due

process rights [by failing to disclose video evidence in a prison disciplinary proceeding].” Tyler,

945 F.3d at 169; see also Young v. Lynch, 846 F.2d 960, 963-64 (4th Cir. 1988) (rejecting

argument that due process “requires production of real evidence in every disciplinary hearing”

even where the evidence would have been dispositive). Thus, defendants were not placed on


                                                   10




          Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 10 of 11
notice that the right alleged by plaintiff was clearly established by binding Supreme Court or

Fourth Circuit precedent, the North Carolina Supreme Court, or a “consensus of cases of

persuasive authority.” Booker, 855 F.3d at 539.

       In summary, defendants are entitled to judgment as a matter of law where the undisputed

record evidence fails to establish a constitutional violation.    Furthermore, with respect to

plaintiff’s claims for monetary damages, defendants are entitled to qualified immunity.

                                        CONCLUSION

       Based on the foregoing, defendants’ motion for summary judgment (DE 30) is GRANTED.

The clerk is DIRECTED to close this case.

       SO ORDERED, this the 25th day of September, 2020.


                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                               11




         Case 5:17-ct-03262-FL Document 42 Filed 09/24/20 Page 11 of 11
